internal_revenue_service - appeals_office market street suite philadelphia pa date date number release date department of the treasury person to contact employee id number tel fax refer reply to in re a tax period s ended form number employer_identification_number uil - certified mail dear last day to file a petition with the _ united_states tax_court not applicable this is a final adverse determination regarding your private_foundation classification under internal_revenue_code sec_501 although you are exempt under sec_501 of the code you do not qualify as a public charity status under a but as a private_foundation within the meaning of sec_509 of the code effective december 20xx our adverse determination was made for the following reason s your organization failed to satisfy the requirements as a public charity under sec_509 and you are considered privately supported your organization was funded primarily by business interests of nn1 which are substantial contributors and therefore disqualified persons with little evidence of activities for solicitation of public support you have not established to the satisfaction of the internal_revenue_service that you can meet the public support requirements to be classified as a public charity contributions to your organization are deductible under code sec_170 you are required to file form_990-pf return of private_foundation for any years that are still open under the statute_of_limitations you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover pos og ' _ you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process ‘the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely zhul ale charles fisher team manager enclosures notice helpful contacts for your ‘deficiency notice' - o w internal_revenue_service director exempt_organizations rulings and agreements date eats may zu org dear e o department of the treasury p o box cincinnati ohio person to contact - id contact telephone nunbers federal identification_number ein accounting_period ending based on the information supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 we have further determined that you are a private_foundation within the meaning of sec_509 of the code foundation as defined in sec_4942 of the code in this letter we are not determining whether you are an operating for the reasons set forth on enclosure i this letter supersedes our letter dated december if your sources of support or your purposes character or method of operation change please let us know so we can consider the effect of the change on your exempt status and foundation status also you should inform us of all changes in your name or address you are liable for taxes under the federal insurance as of january contributions act social_security_taxes on remuneration of dollar_figure or more you pay to each of your employees during a calendar_year liable for the tax imposed under the federal_unemployment_tax_act futa however since you are a private_foundation you are subject_to excise you may also be subject_to other taxes under chapter of the code you are not ion ut excise employment ls bequests legacies devises transfers or gifts to you or for your or other federal taxes please let us know donors may deduct contributions to you as provided in sec_170 of the code use are deductible’ for federal estate and gift_tax purposes if they meet and of the code the applicable provisions of sec_2055 you are required to file form_990-pf return of private_foundation or sec_4947 trust treated as be filed by the day of the fifth month after the end of your annual a penalty of dollar_figure a day is charged when a return is accounting_period a private_foundation form_990-pf must ass page however the filed late unless there is reasonable_cause for the delay percent of your gross maximum penalty charged cannot exceed dollar_figure or for organizations with gross_receipts for the year whichever is less the penalty is dollar_figure per day per receipts exceeding dollar_figure in any year return unless there is reasonable_cause for the delay penalty for an organization with gross_receipts exceeding dollar_figure shall a return is not this penalty may also be charged if not exceed dollar_figure complete so please be sure your return is complete pefore you file it you are not required to file federal_income_tax returns uniess you are subject_to the tax on unrelated_business_income under sec_511 of the code on form 990-t exempt_organization business income_tax return letter we are not determining whether any of your present or proposed activities are unrelated_trade_or_business as defined in sec_513 if you are subject_to this tax you must file an inco me tax_return the maximum in this of the code you are required to make certain returns available for public inspection for three years after the later of the due_date of the return or the date the returns required to be made available for public the return is filed inspection are form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation and form_4720 return of certain excise_taxes on charities and other persons under chapter sec_41 and sec_42 required to make available for public inspection your exemption application any supporting documents and your exemption_letter of these documents must be provided to any jndividual upon written or person request without charge other than reasonable fees for copying and you may fulfill this requirement by placing these documents on penalties may be imposed for failure to comply with these postage the internet additional information is available in publication requirements exempt status for your organization or you may call the number shown of the internal_revenue_code you are also copies in tax above j d you will be advised of file and in all correspon ence wi ification number even if you have no employees please use an employer_identification_number was not entered on your application a -you need an employer ident mumber-will be assigned to you and you will be agvieee oe oe eg tf that number on all returns you internal_revenue_service if you do not agree with our determination that you are a private_foundation you may request consideration of this matter by the office of to do this you should file a written appeal regional_director_of_appeals r appeal should give the as explained in the enclosed publication if you want facts a hearing please request it whe contacted to arrange a date office or you law and any other information to support your m you file your appeal and you will be the hearing may be held at the regional if you request at any mutually convenient district_office if position it h e e e v eee page this letter will become our final_determination on this matter you are represented by someone who is not one of your principal officers that person will need to file a power_of_attorney or tax_information_authorization with us if you do not appeal this determination on your private_foundation_status within days from the date of this letter as explained in publication further if you do not appeal this determination within the time provided a failure to it will be considered by the internal_revenue_service as b of the code sec_7428 exhaust available administrative remedies a declaratory_judgment or decree under this provides in part that section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service - ‘ i - eae os eee ont lo sincerely it in your e re gaze sh an integral part of this letter if we have indicated in the heading of this letter that an addendum applies the addendum enclosed is because this letter could help resolve any questions about your exempt status and private_foundation_status you should keep a copy of permanent records if you have any questions please contact the person whose name and telephone are shown in the heading of this letter robert sdollar_figure choi director exempt_organizations rulings and agreements enclosure publication enclosure i legend org name of organization nn name of individual rr related_organization ur unrelated organization facts enclosure i be x amount x year ein ein of the organization fn family name referred to as the donors and nn1 and nn2 a resident of referred to as the trustee sec_1 of the trust states this trust is form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was submitted on january big_number you were formed on december 200x by the execution of a_trust agreement by and among nn1 a resident of resident of established for'the purpose of alleviating poverty through micro-credit loans to those unable to obtain conventional financing for education and business other purposes included helping the poor and homeless providing support to families with premature and or disabled children providing support to families adopting or providing foster care to children in need providing educational opportunities to those unable to afford college or technical school education supporting moral and family values relating to self- reliance and education and supporting the missionary humanitarian and educational efforts of a the supplemental information to form_1023 stated that the primary activity of the organization will focus on its goals of alleviating poverty and expanding self-reliance and education you will do this by extending micro-credit loans to individuals or small businesses needing small amounts of capital to expand their businesses and opportunities but which do not qualify for or are too small to be effectively served by conventional financial sources or institutions this activity will be conducted by the board members who have experience in business capital and venture capital at this time the organization has not yet made any loans or provided any assistance to needed you stated that the micro loan families or businesses in your letter dated june program is not expected to be anything but a small part of your activities sec_3_2 of the trust document states the board_of directors shall be comprised of not fewer than three persons and no more than nine persons the three directors are nn1 nn3 and nn4 nn14 owns and controls several companies that may provide office space and related_services to the organization you requested an advance_ruling under sec_509 of the code however since the service no longer issues advance rulings you agreed to a definitive ruling since the date your organization was formed you have received a total of dollar_figurex the parties contributing the dollar_figurex to your organization were rr1 in the amount of dollar_figurex rr2 in the amount of dollar_figurex and ur in the amount of dollar_figurex rr1 and rr2 are owned and or managed by a member of the fn family ur is unrelated to the fn family the narrative for part v item 6a page states this charitable supporting_organization does not have a fund raising program nor has it developed any program for fund- raising though it may do so in the future the narrative for part viii item sec_4a-b page states fund-raising for this organization will initially be limited to personal solicitations made by members of this organization's board_of directors to previously existing contacts no other fundraising activities are contemplated at this time though they may occur in the future this organization has a close relationship with org2 supporting_organization with which it shares its board_of directors in the minutes to the annual meeting for 200x it included an acknowledgement that the applicant will be the primary charity of org2 with which they will be operated and controlled law sec_509 of the code defines a private_foundation as any domestic or foreign organization described in sec_501 other than an organization referred to in sec_509 or sec_509 a and b a vi of the code describes an organization which normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_509 of the code describes an organization that receives no more than one-third of its support from gross_investment_income and more than one-third of its support in each tax_year from any combination of the following a gifts grants contributions or membership fees from other than a disqualified_person and b gross_receipts from admissions sales of merchandise performance of services or furnishings of facilities in an activity that is not an unrelated_trade_or_business to the extent that gross_receipts from any person or bureau or similar agency of a governmental_unit do not exceed the greater of dollar_figure or percent of the organization total support in that year sec_509 of the code describes an organization which is operated solely for the benefit of or in connection with one or more organizations described in sec_509 or sec_509 of the code sec_509 of the code describes an organization that is organized and operated exclusively for testing for public safety sec_507 d of the code provides that the term substantial_contributor means more than dollar_figure if such amount is more that percent of the total contributions received before the close of the taxable_year in which the contribution is received from such person sec_4946 a c of the code includes in the definition of a disqualified_person an owner of more than percent of i the total combined voting power of a corporation ii the profit interest of a partnership iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_1_170a-9t f ii of the regulations states in part an organization must be so organized and operated as to attract new and additional public and government support on a continuous basis an organization will be considered to meet this requirement if it maintains a continuous and bona_fide program for solicitation of funds from the general_public community or membership group involved or if it carries on activities designed to attract support from government units or other organizations described in sec_170 through vi in determining whether an organization maintains a continuous and bona_fide program for solicitation of funds from the general_public or community consideration will be given to whether the scope of its fund raising activities is reasonable in light of its charitable activities sec_1_170a-9t f iii d of the regulations states that the following factors will also be considered evidence that an organization is publicly supported the participation in or sponsorship of the programs of the organization by member of the public having special knowledge or expertise public officials or civic or community leaders the maintenance of a definitive program by an organization to accomplish its charitable work in the community such as slum clearance or developing employment opportunities and the receipt of a significant part of its funds from a public or governmental agency to which it is in some way held accountable as a condition of the grant contract or contribution sec_1_509_a_-3 of the regulations states in part such an advance_ruling or determination_letter may be issued if the organization can reasonably be expected to _ meet the requirements of paragraph a of this section during the advance_ruling period the issuance of a ruling or determination_letter will be discretionary with the commissioner sec_1 a d of the regulations states in part while the factors which are relevant to this determination and the weight accorded to each of them may differ from case to case depending on the nature and functions of the organization a favorable determination will not be made where the facts indicate that an organization is likely during its advanced ruling or extended advance_ruling period to receive less than one- third of its support from permitted sources subject_to the limitation of paragraph b of this section or to receive more than one-third of its support from items described in a b sec_1_509_a_-3 d of the regulations states all pertinent facts and circumstances shall be taken into account under subparagraph of the paragraph in determining whether the organization structure programs or activities and method of operation of an organization are such to enable it to meet the tests under sec_509 for its advance or extended advance_ruling period - application in your application you requested to be exempt under sec_509 organizations described in sec_509 of the code must meet the support_test provided in sec_509 and sec_509 of the code in determining whether or not such tests are met an organization must normally receive more than one-third of its support from any combination of gifts grants contributions or membership fees gross_receipts from admission sales of merchandise performance of services or furnishing of facilities in an activity which is not unrelated_trade_or_business within the meaning of sec_513 of the code not including such receipts from any person of from any bureau or agency of a governmental_unit in excess of the greater of dollar_figure or percent of the organization's support in such taxable_year and normally not more than one third of its support from investment_income your organization has been in operation for over three years during that time you received three contributions totaling dollar_figurex two of the three contributors are for profit entities that are owned and or managed by members of the fn family the other contributor is an unrelated for profit entity we considered your request for a definitive ruling under sec_509 and determined that you did not meet the support_test since your organization was formed you have received three contributions each in excess of dollar_figure the contributions were for dollar_figurex dollar_figurex and dollar_figurex these contributions would be considered as received from substantial contributors included in the definition of disqualified persons is a substantial_contributor to the foundation therefore the contributions of dollar_figurex dollar_figurex and dollar_figurex are excluded from the calculation of the percent-of-support-test your percentage of public support under sec_509 was determined to be percent dollar_figurex accordingly you do not meet the percent-of-support as required by sec_509 of the code you do not meet the support_test described in sec_509 and sec_170 of the code since you were formed in 200x you received dollar_figurex in contributions from three contributors the amounts given were more than percent of your gross_income therefore in calculating your percentage of public support we calculated percent of public support dollar_figurex dollar_figurex you do not meet the facts_and_circumstances_test described in sec_1 170a-9 e of the regulations since you received less than percent in public support therefore you are not an organization described in sec_509 and sec_170 vi of the code you are not an organization described in sec_509 of the code because you are not organized and operated solely for the benefit of or in connection with one or more of the organizations described in sec_509 or sec_509 of the code you are not an organization described in sec_509 of the code because you are not operated and organized for public safety we considered if your organization would pass the support_test by december 200x which is the end of your fifth fiscal_year based on the facts submitted we determined that you would not reasonably be expected to pass the public support_test describe in sec_509 of the code during this time part vill item on page of your application indicates that you would conduct the following fundraising programs mail solicitations personal solicitations foundation solicitations phone solicitations accept donations on your website and government grant solicitations the application asks that you attach a description of each fundraising program in your narrative you said that fundraising for this organization will initially be limited to personal solicitation made by members of the organization's board_of directors to previously-existing contacts and that no other fund-raising activities are contemplated at this time though they may occur in the future we requested that you provide a detailed description of your fundraising activities in you reiterated what was said in your application that your letter dated june fund raising will be limited to personal solicitations made by the board_of directors your organization does not maintain a continuous and bona_fide program for solicitation of funds from the general_public as required by sec_1_509_a_-3 of the regulations all pertinent facts and circumstances shall be taken into account in determining whether an organization will likely pass the public support_test described in sec_509 this includes organizational structure programs or activities and method of operation your organization was formed december 20__ during that time you received funding from limited sources and your future fundraising programs will be the same your organization is structured to give control to the fn family the trust is between nn1 and nn2 donors and nn1 trustee your organization has three board members but all of the power and authority is given to the trustee as outlined in sec_4 of the trust document there is no indication in the application or in the minutes to the board meetings that your organization has appointed any officers the trust document does not contain any provisions to establish a fundraising committee and the minutes of the board meetings which meet annually do not include any discussions on how to raise funds in addition nn1 and his related companies have donated dollar_figurex to the organization and provide office space and related_services to the organization your organizational structure is similar to a private_foundation and not a public charity thus far your organization has distributed dollar_figurex to other 50i c organizations no other charitable activity has been conducted in your application you stated that your primary activity will be conducting micro-credit loans to individuals and businesses in your letter you stated that this activity will be conducted by the board_of dated april directors citing their individual expertise in business venture capital or non profit organizations activities which will enable you to conduct this program effectively when we requested additional information on this activity you stated that the micro loan program is not expected to be anything but a small part of your activities and may not even be conducted at all as you do not have experience with this activity the minutes of your board meetings did not discuss this activity or any other charitable activity the only charitable activity that was discussed in your meetings was distributing funds to other tax exempt_organizations an activity that is consistent with most private_foundations hence there is no reasonable expectation of funding from the general_public applicant's position in your protest you identified three issues to substantiate your position that you should qualify as a public charity and not a private_foundation - issue you state that you can reasonably expect to pass the public support_test once you receive your determination_letter you have been unable to commence an active fund raising program because you have not received a determination_letter on which contributors could rely in making charitable_contributions since you received a determination_letter that you are a private_foundation you have begun a fund raising program with the general_public this will be conducted by the directors and will be primarily by word of mouth and telephone solicitations issue you maintain the position that the board is comprised of three unrelated individuals and is not controlled by anyone board member or the fn family you refer to section dollar_figure of the trust agreement that states that a director may be removed with or without cause by a majority vote of the other directors and sec_3_8 of the trust agreement that states a majority of the directors shall constitute a quorum for the transaction of business at any meeting of the board_of directors you refer us to reg 70a-9t f iii c that states the fact that an organization has a governing body which represents the broad interests of the public rather than the personal or private interest of a limited number of donors will be taken into account in determining whether an organization is publicly supported issue lastly you state that you are structured to pursue direct-and indirect charitable activities because you have made contributions to organizations that are tax exempt under sec_501 of the code you refer to fund for anonymous gifts v internal_revenue_service f3rd in which the court held that a charitable entity was exempt even though substantially_all of its receipts would be donated to other approved charities you also refer to sec_1 of the trust agreement that states that you are formed for charitable purposes and no part of the net_earnings will inure to any of the board members service position issue during the entire determination process you maintained that fundraising will be limited to personal solicitations by the directors and you will not maintain a continuous and bona_fide program to solicit funds from the general_public several times in our correspondence we asked how you will be publicly supported and you maintained that your fund raising will be limited to personal solicitation by the directors in your protest letter you reiterated the same position without going into further detail on how you will raise additional funds in addition you did not specify how much you it will apply for government grants expect to raise your organization did not mention if or grants from other tax exempt entities your main argument is that you are unable to raise funds since you did not have a determination_letter now that you have a determination_letter you will be able to raise solicitation permit which will allow you additional funds and you could apply for a to expand your fund raising efforts looking at the three year history of your organization there is nothing that suggests you will actually make a reasonable effort to raise additional funds if you are given public charity status thus far your organization has received three donations for a total of dollar_figurex for your organization to pass the support_test you would have to receive a significant amount of contributions from a number of donors to pass the support_test by the end of 200x the fund raising will be done by the three board members that will devote four hours per week to the organization per the application the duties they will perform include management administration and oversight furthermore your board only meets once a year and per the minutes of those meetings fund raising was never discussed and did not even appear to be an issue your organization will also be a supported_organization for org2 their purpose is to raise funds and donate the proceeds to your organization however that organization is not tax exempt under sec_501 of the code and is not generating any income therefore you have lost your main source of support further sec_1 170a-9t f iii d of the regulations states that the following factors will also be considered evidence that an organization is publicly supported the participation in or sponsorship of the programs of the organization by member of the public having special knowledge or expertise public officials or civic or community leaders the maintenance of a definitive program by an organization to accomplish its’ charitable work in the community such as slum clearance or developing employment opportunities and the receipt of a significant part of its funds from a public or governmental agency to which it is in some way held accountable as a condition of the grant contract or contribution your organization has not been consistent in the information that has been submitted on page of the application you indicated that you will receive funding from mail solicitations personal solicitations foundation grants phone solicitations donations from your website and government grants however in the narrative to these items you stated in part fundraising for this organization will initially be limited to personal solicitations made by members of the organization's board_of directors to previously existing contacts no other fund raising activities are contemplated at this time though they may occur in the future furthermore you have been inconsistent in describing the activities that you will be conducting in the initial application you stated that you would be extending micro-credit loans to individuals and small businesses when we requested detailed information on this activity you said that this will only be a small part of your activities and the micro- credit loan program will not be pursued in the near future if at all in your protest letter you nowstate that the purpose of the foundation is alleviating dated january poverty through providing micro-credit loans thus you do not meet the requirements to satisfy us that you are publicly supported you have not demonstrated that you have a definitive program of charitable activities that you will have the participation of members of the public with expertise in charitable programs or that a significant part of your funds will come from the public or from government agencies issue your position is that you are not controlled by the fn family because the board is comprised of three unrelated individuals you cited reg 170a-9t f i1i c on - the makeup of an acceptable governing board - even though your organization's board_of directors is comprised of three unrelated individuals you have not demonstrated that your organization is not indirectly controlled by the fn family nn1 is the donor and the trustee sec_4 of the trust describes the powers granted to the trustee even though the powers of the trustee may be exercised prohibited limited restricted or supplemented by the board_of directors there is no evidence that they ever exercised that right it appears that the board_of directors simply sign off on the actions taken by the trustee issue finally the service never stated that your organization is not organized and operated for charitable purposes we agree that giving funds to organizations that are exempt under sec_501 is a charitable purpose this is also an activity that is conducted by private_foundations and public_charities public_charities often conduct charitable activities in addition to providing funds to other organizations whereas private_foundations are more likely to restrict their charitable activities to grant-making without conducting other charitable programs your organization qualifies as a charitable private_foundation but not as a public charity conclusion in conclusion your organization is structured as such that the trustee controls the organization you have very limited fundraising plans and you are not conducting any c activities other than making distributions to other c organizations based on the information submitted your organization cannot reasonably be expected to meet the requirements of paragraph a during the advance_ruling period exhibit name ein perlod gua support_test computation for irg a organizations public support_test results test failed public support_test _ gifts grants and contributions received do not include unusual grants y n w h b a o n o membership fees recelved sccecssecseresrsessssnssssonees seeseevevoeness exempt_function_income wads caseverececsesenesoserenes seatoens foceneesreasversvest interest dividands tc - cscccessenesssseraneesaanes seneeeseetoeens sence net_income from unrelated business activity ubi sseseeecseenee tax revenues levied for organization benefit cccsseereereseoess er eesene value of services or facilities furnished by governmental_unit -dollar_figure other income do not include galn loss from sale sescotesnaes of capital assets total of line sec_1 through sasennesseapesencoessnsenecssacors dedeececcserrscereseees www total support revenue for a calculation denominator line - line tieeeeneeseecsasnssenneenesreanerees total of line sec_1 ang scsceerersrrrsrerserenscertssssrsencsarerecsensneree sec_2 of total support revenue for a line x ceeeesecanseoeees amount disallowed by contributors who gave in oxcoss of everereons ereeceenerseeenerersnsens public support numerator line - fin percentage of public support hine lin - sessseersseeseesceesssenes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number - n o n a n n a o a o m o amr name s contrib of contributors contributors exceeding of line total support total note f there are more than contributors exceeding of total support continue on next sheet exhibit nee ein gd period ' ts support_test computation for sec_508 o' ni tions public support_test results test failed gross investment test results test passed both tests must be passed to qualify for irc dollar_figure a public support_test gifts grants and contributions recelved svsseerscssesensrerensnces eas do not include unusual grants dollar_figure____ big_number _ membership fees received csseee- ss vesosenecacsareneeas soe seeeseeveseeon sec_3 exempt_function_income scsssscserserestesesteessenressessoersetceeenoees interest dividends etc vassasensensccenecessnnsssctearerssescaeeuertonsaunasens _ net_income from unrelated business activity ubi teeeseeesecsersor sec_5 taxrevenues levied for organization benefit ccccsssssecossrenesenseneece value of services or facilities furnished by governmental_unit -ccsseees other income do not include gainvioss from sale ccccersssresconees of capitalassets my - dollar_figure dollar_figure q big_number big_number big_number b excess exempt_function_income see details on schedule b ccrcceener sec_11 deduct a income from disqualified persons see details on schedule a sscccecscsccnetsesercrsestenreee sec_12 line less fine sec_11a 11b public support numerator ccee eer total of line sec_1 through ccccssesssceesneerescenseesessceseeeesaseerssersens total support from line denominator -csssereeresseeersrerseceessees add line sec_1 afd 7o cccssecccssscsesssssesscserscsessseseeersreeeeeaees eseseeeens esse seeneneeeceresteeneeteneotentan sec_15 investment_income from line essce unrelated_business_income on line less tax palid ccseerenerererces total of line sec_15 and numerator - eeerececrerecees leesececesseneeneeeoss total support from line denominator cs sssssscssssesesseeesseeesetseseeees gross investment percentage line lime ccseceereeseereeenens public support percentage line qitb gross investment test ee ccccencenceenee big_number big_number ene ene nen cewesenenrnenes - dollar_figure dollar_figure nere qe en ga 20q period schedule a exclusion of disqualified persons’ support ear year schedule b exclusion of excess exempt_function_income year year year year year total support of total support greater amount dollar_figure or dollar_figure dollar_figure - big_number dollar_figure dollar_figure big_number dollar_figure big_number exempt_function_income payers exceeding the greater of dollar_figure or name ear year ear total disqualified exempt_function_income - report on page line 11b
